Citation Nr: 1109599	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the Veteran's claim of entitlement to service connection for tinnitus.  This issue was also the subject of a prior Board decision dated January 2010.  That Board decision, to the extent that it denied service connection for tinnitus, was vacated and remanded by a September 2010 United States Court of Appeals for Veterans Claims (Court) decision, which was based on a September 2010 Joint Motion for partial remand.   As such, this claim now returns before the Board.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran's currently diagnosed tinnitus is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his tinnitus is related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As discussed below, the Veteran's claim of entitlement to service connection for tinnitus has been granted.  As such, the Board finds that any error related to the notification provisions outlined above is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

The VA done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records, and providing the Veteran with a VA examination.  Consequently, and particularly in light of the favorable decision below, the Board finds that the duty to notify and assist has been satisfied in this appeal.

The Veteran seeks service connection for tinnitus.  Specifically, the Veteran alleges that his exposure to noise in basic training in service, and during his work in service setting up generators, caused his current tinnitus.

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for tinnitus.  In this regard, the Board finds probative the fact that the Veteran is already service connected for hearing loss, which indicates that he was exposed to acoustic trauma in service.  In addition, the Board finds probative the Veteran's statements that he has had tinnitus since service, as well as statements from friends and relatives who have noticed the Veteran complaining of tinnitus.  The Board also finds probative a July 2003 report of VA examination, in which, while the examiner stated that he could not definitely say whether the Veteran's tinnitus was related to service, agreed it was possibly due to the same etiology as the Veteran's hearing loss. 

Thus, considering the private physician's statement, the Veteran's service medical records, the Veteran's own statements, and statements he submitted from others, the Board finds the evidence at least in equipoise as to the question of whether the Veteran's tinnitus is related to service.  As such, the benefit of the doubt is granted to the Veteran and service connection is therefore warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


